Grant, J.
(after stating the facts). Under the redemption statute above cited, the respondents’ right of redemption did not expire until July 6, 1902. Under that statute, upon payment the respondents would have been entitled to a reconveyance of the land. Mr. Griffin made a proposition in writing to take $325, a sum somewhat less than that provided by the statute to redeem, provided it was paid, before May 25th, more than a month prior to the expiration of the time of redemption. This was accepted in writing by the solicitor for the respondents, and the amount tendered within the time. It is immaterial whether the contract between Griffin and the respondents be called a contract relating to the sale of lands, or one relating to the payment of a tax lien. The offer was in writing, the acceptance was in writing, and the agreed *331price tendered in time. The transaction was valid, and its effect was to avoid the tax deed. ’ The title-, was then in Mr. Griffin, and the petitioner took no greater interest in the property by the conveyance than Mr. Griffin had, and he had no interest.
Decree is affirmed, with costs.
The other Justices concurred.